DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16549378 filed on August 23rd, 2019 in which claims 1-20 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Priority
4.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
5.	The examiner contends that the drawings submitted on 08/23/2019 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 4, 7-14 and 20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Bitoh (US Pub. Nº 2014/0232802).

9.	Regarding independent claim 1: Bitoh disclosed a nail printer for printing on a nail of a finger ([0005], lines 1-2), the nail printer comprising: 
 	a housing with a front face and a back face ([0051], line 1; also see Fig. 1, reference 2), the housing having an opening on the front face for inserting the finger in a specific direction ([0058], line 1; also see Fig. 1, reference 21) and a pair of slanted wall portions that are disposed on both sides of the opening, the slanted wall portions being inclined downward with respect to the specific direction from the front face to the back face ([0101], lines 1-3; also see Fig. 5, reference 116b. Also see Fig. 3 which shows the protrusion 116b extending on both sides of the finger inserting hole 21/31); and 
 	a printer component disposed inside the housing, the printer component performing printing on the nail of the finger disposed inside the housing through the opening ([0116], line 1; also see Fig. 3, reference 42).

10.	Regarding claim 4: Bitoh disclosed the nail printer according to claim 1, wherein the housing further has a pair of projections that respectively project from the slanted wall portions toward outside of the housing (Fig. 5, the outermost tip of the protrusion 116b).



12.	Regarding claim 8: Bitoh disclosed the nail printer according to claim 4, wherein -14-FN-US195144 the projections are fixed to the slanted wall portions (Fig. 5, the outermost tip of the protrusion 116b).

13.	Regarding claim 9: Bitoh disclosed the nail printer according to claim 1, wherein the housing further has a pair of side walls that are respectively disposed between the opening and the slanted wall portions and that respectively project toward outside of the housing with respect to the slanted wall portions (Fig. 2, the side walls of the opening 31 that project toward outside of the housing with respect to the slanted wall portions).

14.	Regarding claim 10: Bitoh disclosed the nail printer according to claim 9, wherein the side walls extend perpendicular to the slanted wall portions, respectively (Fig. 2, the side walls extend in the vertical direction while the slanted wall portions extend in the horizontal direction, also see Fig. 5 for clarifications).

15.	Regarding claim 11: Bitoh disclosed the nail printer according to claim 9, wherein the opening is located between the side walls in a horizontal direction of the nail printer (See Fig. 3).

16.	Regarding claim 12: Bitoh disclosed the nail printer according to claim 1, wherein the printer component has a carriage that is movably disposed inside the housing ([0115], lines 2-3), and a head that is disposed on the carriage and discharges ink toward the nail of the finger ([0115], lines 1-2 and [0007], lines 1-2).

17.	Regarding claim 13: Bitoh disclosed the nail printer according to claim 1, wherein the printer component further has an ink cartridge replaceably provided to the carriage ([0135], line 1; the pen 41 comprise a cartridge (cylindrical shaft 411) that is inserted into the pen holder 431 of the carriage 43).

18.	Regarding claim 14: Bitoh disclosed the nail printer according to claim 1, wherein an inclination angle of the slanted wall portions with respect to the specific direction is less than 90 degrees (Fig. 5, the inclination angle of the slanted wall portions 116b with respect to the specific direction (the port 31) is less than 90 degrees).

19.	Regarding claim 20: Bitoh disclosed the nail printer according to claim 1, wherein the slanted wall portions are a flat member (Fig. 5, reference 116b).

Claim Rejections - 35 USC § 103
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

21.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



22.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bitoh (US Pub. Nº 2014/0232802).

23.	Regarding claim 15: Bitoh disclosed the nail printer according to claim 14.
 	Bitoh disclosed the claimed invention except for the inclination angle of the slanted wall portions with respect to the specific direction being 45 degrees. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bitoh by providing the slanted wall at an angle of 45 degrees with respect to the specific direction since the claimed angle and the disclosed angle are closed enough that one skilled in the art would have been motivated to change the angle of the slanted wall portion in order to reduce the stress on the hand of the user having an image printed on his or her nails.

24.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Bitoh (US Pub. Nº 2014/0232802), in view of Nakayama (US Pub. Nº 2013/0235137).

25.	Regarding claim 2: Bitoh disclosed the nail printer according to claim 1.
Bitoh is silent about further comprises a movable mechanism changing an inclination angle of the slanted wall portions with respect to the specific direction.
 Nakayama disclosed a nail printer (Fig. 1, reference 1) comprising a housing (Fig. 1, reference 2), an insertion hole (Fig. 1, reference 23) and a slanted wall portion (Fig. 8, reference 72), wherein the slanted wall portion further comprises a movable mechanism changing an inclination angle of the slanted wall portions with respect to the specific direction ([0063], lines 2-3; also see Fig. 8, reference 71).


26.	Regarding claim 3: The combination of Bitoh and Nakayama disclosed the nail printer according to claim 2, wherein the movable mechanism includes hinges that pivotally support the slanted wall portions with respect to the front face of the housing (Nakayama Fig. 8, reference 71).

27.	Claims 5, 6 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bitoh (US Pub. Nº 2014/0232802), in view of Irie (US Pub. Nº 2018/0361736).

28.	Regarding claims 5 and 6: Bitoh disclosed the nail printer according to claim 4.
 	Bitoh is silent about wherein the projections are slidable along the slanted wall portions and wherein the slanted wall portions include grooves in which the projections are slidably fitted.
 	Irie disclosed a nail printing apparatus ([0060], line 1; also see Fig. 1, reference 2), comprising a housing ([0065], lines 1-2; also see Fig. 1, reference 21) an opening for inserting a finger with a nail to be printed on ([0074], lines 1-4; also see Fig. 1, reference 6), and a wall portion (Fig. 3A, the side wall portion of the plate 61), having a projection (Fig. 3A, reference 611), wherein the projection is slidable along the wall portion and wherein the wall portion includes a groove in which the projection is slidably fitted (The side wall portion of the cover 62 has a guide groove 625 in which the projection 611 is slidably fitted).- 15-FN-US195144
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Irie with those of Bitoh by providing 

29.	Regarding claim 16: Bitoh disclosed the nail printer according to claim 1.
 	Bitoh is silent about wherein - 15-FN-US195144 the housing has a placement plate and a hold-down plate that defines the opening therebetween.
 	Irie disclosed a nail printing apparatus ([0060], line 1; also see Fig. 1, reference 2), comprising a housing ([0065], lines 1-2; also see Fig. 1, reference 21) an opening for inserting a finger with a nail to be printed on ([0074], lines 1-4; also see Fig. 1, reference 6), wherein - 15-FN-US195144 the housing has a placement plate ([0098], line 1; also se Fig. 3A, reference 61) and a hold-down plate ([0098], line 2; also se Fig. 3A, reference 62) that defines the opening therebetween (Fig. 3A, reference 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Irie with those of Bitoh by providing a holding plate and a hold-down plate in the finger inserting port, in order to increase the precision of the positioning of the finger and improve the placement of the image on the fingernail.

30.	Regarding claim 17: The combination of Bitoh and Irie disclosed the nail printer according to claim 16, wherein the placement plate is movable with respect to the hold-down plate (Irie [0098], line 2; also se Fig. 3A, reference 63).

31.	Regarding claim 18: The combination of Bitoh and Irie disclosed the nail printer according to claim 16, wherein the placement plate is biased toward the hold-down plate (Irie [0098], line 2; also se Fig. 3A, reference 63).



Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
34.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
35.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
36.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.